Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the response filed 24 March 2022, the following has occurred: Claims 1, 10, 14 and 20 have been amended; claims 11-12 and 17-19 have been canceled; claims 21-24 are newly added.
Now claims 1-2 and 4-10, 13-16 and 20-24 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 March 2022 has been entered.
 
Information Disclosure Statement
The Information Disclosure Statement(s) filed on 14 February 2022, has been considered by the Examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 7 and 8 are objected to because of the following informalities:  
Claim 7 is dependent on canceled claim 3.
Claim 8 is dependent on claim 7, which is dependent on canceled claim 3.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 4-10, 13-16 and 20-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 14 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite method, system and non-transitory CRM for detection of an anomaly in a medical procedure. The limitations of 
Claim 1, which is representative of claims 14 and 20
[… collect …] image data […] via monitoring a medical procedure; […]; determining, based on the image data, a detection result for the medical procedure […] by classifying one or more objects present in the image data into one of a positive category and a negative category, […]: obtaining a plurality of training samples; and […] performing a plurality of iterations, each of the plurality of iterations including updating parameters of the […] model based on one of the plurality of training samples until a termination condition is satisfied, the plurality of training samples including negative training samples and positive training samples, and a ratio of a count of the positive training samples to a count of negative training samples being close or equal to an actual occurrence rate of anomalies in a historical time period; and in response to the detection result that at least one of the one or more objects belongs to the positive category, [… outputting …] feedback relating to an anomaly […].
, as drafted, is a system, which under broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting at least one storage device, at least one processor, one or more visual sensors, a terminal device the claimed invention amounts to managing personal behavior or interaction between people, the Examiner notes as stated in the “October 2019 Update: Subject Matter Eligibility” guidance at page 5, “certain activity between a person and a computer… may fall within the “certain methods of organizing human activity” grouping”. For example, but for the at least one storage device, at least one processor, one or more visual sensors, a terminal device, the claim encompasses collection of data for determination of a detected anomaly in a user’s performance of a medical procedure by classification of objects in an image to provide a user feedback in their performance of the medical procedure. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of at least one storage device, at least one processor, one or more visual sensors, a terminal device, which implements the abstract idea. The at least one storage device, at least one processor, one or more visual sensors, a terminal device are recited at a high-level of generality (i.e., a general purpose computers/ computer components implementing generic computer functions; see Applicant’s specification Figure 1-3; paragraphs [0050]-[0055]) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim recites the additional elements of “obtaining… providing…”, “training an initial machine learning model” and use of a machine learning model. The “obtaining… providing…” steps are recited at a high-level of generality (i.e., as a general means of receiving/transmitting data) and amounts to the mere transmission and/or receipt of data, which is a form of extra-solution activity. The “training an initial machine learning model” is recited at a high level of generality (i.e., providing data and allowing an algorithm to learn a result) and amounts to generally linking the abstract idea to a particular technological environment. The use of a machine learning model is recited at a high level of generality (i.e., as a generic machine learning algorithm) and amounts to generally linking the abstract idea to a particular technological environment. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of at least one storage device, at least one processor, one or more visual sensors, a terminal device to perform the noted steps amounts to no more than mere instructions to apply the exception using generic hardware components. Mere instructions to apply an exception using a generic hardware components cannot provide an inventive concept (“significantly more”).
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “obtaining”, “training an initial machine learning model” and use of a machine learning model were considered extra-solution activity and/or generally linking the abstract idea to particular technological environment. The “obtaining… providing…” steps have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in MPEP 2106.05(d)(II)(i) “Receiving or transmitting data over a network” is well-understood, routine, and conventional. The “training an initial machine learning model” has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in; 10,827,973 (Alzamzmi): Column 5; 2020/0175375 (Chen): paragraph [0053]-[0054]; 8,484,225 (Datta): Figures 2-3, 5, Column 11; training a machine learning algorithm to detect anomalies is well-understood, routine and conventional. The use of a machine learning model has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in 2018/0247024 (Divine): paragraphs [0072-[0074]; 10,827,973 (Alzamzmi): Column 4, lines 45-50; 2020/0175375 (Chen): paragraph [0089]; use of a machine learning algorithm to detect anomalies is well-understood, routine and conventional. Well-understood, routine, and conventional elements/functions cannot provide “significantly more.” As such the claim is not patent eligible.
Claims 2 and 4-10, 13, 15-16 and 21-24 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible.
Claim 2, further defines the feedback, however does not recite any additional elements sufficient to provide a practical application and/or significantly more.
Claims 4-5, further defines the detection result, however it does not recite any additional elements sufficient to provide a practical application and/or significantly more.
Claim 6, further defines the analysis performed to provide a detection result to a user, however does not recite any additional elements sufficient to provide a practical application and/or significantly more.
Claims 7-8, 10, 15 recites the additional elements of a device and presentation of data, training a model, however the device is recited at a high-level of generality (i.e., a general purpose computers/ computer components implementing generic computer functions; see Applicant’s specification Figure 1-3; paragraphs [0050]-[0055]) such that it amounts no more than mere instructions to apply the exception using generic computer components. The presentation of data is recited at a high level of generality (simply outputting data on a generic display) and amounts to simply output of data, which is a form of extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a device, to perform the noted steps amounts to no more than mere instructions to apply the exception using generic hardware components. Mere instructions to apply an exception using a generic hardware components cannot provide an inventive concept (“significantly more”).
Also, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of presentation of data, was considered extra-solution activity and/or generally linking the abstract idea to particular technological environment. The presentation of data has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in, 2018/0247024 (Divine): paragraphs [0089]-[0090]; 10,827,973 (Alzamzmi): Column 6, lines 25; 2020/0175375 (Chen): paragraph [0092]; displaying data on a display is well-understood, routine and conventional. Well-understood, routine, and conventional elements/functions cannot provide “significantly more.” As such the claim is not patent eligible. Well-understood, routine, and conventional elements/functions cannot provide “significantly more.” As such the claim is not patent eligible.
Claim 9, 11-13, 16, 23-24, further defines the machine learning model and training of the model, however this additional element has already been considered above, and the claims do not recite a practical application and/or significantly more.
Claims 21-24, further define the detection and tracking of objects in performance of the abstract idea, but does not any additional elements sufficient to provide a practical application and/or significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-10, 13-16 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0247024 (hereafter “Divine”), in view of U.S. Patent Pub. No. 2020/0175375 (hereafter “Chen”), in view of U.S. Patent No. 10,827,973 (hereafter “Alzamzmi”), in view of U.S. Patent No. 8,484,225 (hereafter “Datta”).


Regarding (Currently Amended) claim 1, Divine teaches a system for anomaly detection for a medical procedure (Divine: Figures 1, 5, paragraphs [0005]-[0006], “systems, computer-implemented methods, apparatus and/or computer program products that facilitate providing auxiliary information regarding healthcare procedure and system performance… determine whether an aspect of the performance of the healthcare related procedure currently being performed by the user deviates from a defined protocol for the healthcare related procedure”), comprising:
--at least one storage device storing executable instructions (Divine: Figure 1, element 130, paragraph [0007], “a system is provided that comprises a memory that stores computer executable components, and a processor that executes computer executable components stored in the memory”), and 
--at least one processor in communication with the at least one storage device, when executing the executable instructions (Divine: Figure 1, element 134, paragraph [0007], “a system is provided that comprises a memory that stores computer executable components, and a processor that executes computer executable components stored in the memory”), causing the system to perform operations including:
--obtaining image data collected by one or more visual sensors via monitoring a medical procedure (Divine: Figure 1, element 104, Figure 5, element 502, paragraph [0006], “determine descriptive information regarding performance of a healthcare related procedure by a user based on input data generated in real-time during the performance of a healthcare procedure by the user, wherein the input data comprises video captured of the user during the performance of the healthcare related procedure”, paragraph [0047], “camera 104 can include any suitable camera configured to capture image data, including still images and/or video”. Also see, Figure 8, 17);
--obtaining a trained machine learning model for anomaly detection (Divine: paragraphs [0073]-[0075], “using one or more machine learning or deep learning techniques evaluating feedback data (e.g., visual data… of the same procedure over time, patterns in the feedback data can be identified which correlate to defined steps or actions of the procedure and characteristic of those steps and actions… For each procedure, reference pattern information can thus be developed that associates combinations and/or patterns in image descriptors, audio descriptors, motion descriptors, physiological descriptors, and the like, with defined procedural events or actions and characteristics of the actions or events for the procedure… guidelines and protocols can be optimized over time using various machine learning techniques and data monitored for repeated or similar procedures”);
--determining, based on the image data, a detection result for the medical procedure
using the trained machine learning model (Divine: Figure 5, elements 510-512, paragraph [0006], “a procedure assessment component configured to determine whether an aspect of the performance of the healthcare related procedure currently being performed by the user deviates from a defined protocol for the healthcare related procedure based on comparison of the descriptive information with reference descriptive parameters for the healthcare related procedure”. Also see, paragraph [0107]) by 
--classifying one or more objects present in the image data into one of a positive category and a negative category, […] (Divine: paragraph [0007], “a recognition component that analyzes captured image data of a physical area of a healthcare facility and identifies one or more objects within the captured image data, and an assessment component that assesses a state of performance of the healthcare facility based on the one or more of the objects”, paragraph [0064], “the procedure characterization component 114 can generate one or more descriptive parameters regarding characteristics of the procedure observed (e.g., identified objects”, paragraph [0079], “using image data captured from the environment, the procedure characterization component 114 can identify the objects in the environment, as well as the state or status of the objects, including medical instruments, supplies and devices (e.g.,… working properly/improperly”, claims 6-8, “determine whether the one or more of the aspects of the current state of the area deviate from the defined requirement for the area based on comparison of the objects included in the area with reference information identifying defined objects that should be included in the area or shouldn't be included in the area”. Also see, paragraphs [0030], [0037], [0047], [0069]-[072], 0133]-[0134]. The Examiner notes identification of objects and characterization of those objects into should be included in the area (i.e., a positive category) and would be a deviated state (i.e., causing an anomaly) and objects that should be included in the area (i.e., a negative category) that wouldn’t be a deviated state (i.e., not causing an anomaly), this is similar to Applicant’s specification [0002], [0036] and [0082], describing alien objects causing anomaly’s for medical procedures); and
--in response to the detection result that at least one of the one or more objects belongs to the positive category, providing feedback relating to an anomaly to a terminal device (Divine: Figure 5, element 518, Figures 6-7, paragraph [0006], “a feedback component configured to determine feedback information regarding correction of the aspect in response to a determination that the aspect deviates from the defined protocol… generate overlay data representative of the feedback information for projection on a display”, paragraph [0032], “the computer system can provide the healthcare professional with auxiliary information in real-time regarding the error”, paragraph [0045], “The auxiliary information can be provided to the healthcare professional in real-time during performance of the procedure via a user device 102 associated with the healthcare professional.”).
Divine may not explicitly teach (underlined below for clarity):
--wherein the trained machine learning model is provided by operations including: obtaining a plurality of training samples; and
--training an initial machine learning model by performing a plurality of iterations, each of the plurality of iterations including updating parameters of the initial machine learning model based on one of the plurality of training samples until a termination condition is satisfied, 
Chen teaches wherein the trained machine learning model is provided by operations including: obtaining a plurality of training samples (Chen: paragraphs [0053]-[0054], “train the segmentation neural network 114 and the descriptor neural network 104 based on a set of training data which includes multiple training examples. Each training example can include: (i) a training image, (ii) target object detection data, (iii) target feature channels, and (iv) target object segmentation data”, paragraph [0072], “obtains training examples from a set of training data”); and
--training an initial machine learning model by performing a plurality of iterations, each of the plurality of iterations including updating parameters of the initial machine learning model based on one of the plurality of training samples until a termination condition is satisfied (Chen: Figure 4, paragraph [0008], “train the descriptor neural network to more accurately generate: (i) data identifying regions depicting objects, (ii) predicted types of objects depicted in the regions, and (iii) feature channels comprising semantic channels and direction channels”, paragraphs [0053]-[0054], “the system 100 processes the training images to generate object detection data 106, feature channels 108, and object segmentation data 116 for the training images. The system 100 determines gradients of a loss function (e.g., using backpropagation) which compares: (i) the object detection data 106, (ii) the feature channels 108, and (iii) the object segmentation data 116 generated by the system 100 by processing the training images to the corresponding target data included in the training examples”, paragraph [0079], “After adjusting the current values of the neural network parameters based on the training examples, the system can determine if a training termination criterion is satisfied… In response to determining that the training termination criterion is not met, the system can return to step 402 and repeat the preceding steps”. Also see, paragraphs [0071]-[0078]),
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Chen within teaching of Divine since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the training of a model as taught by Chen for the identification of objects of interest using machine learning as taught by Divine. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Divine and Chen may not explicitly teach (underlined below for clarity):
--the plurality of training samples including negative training samples and positive training samples, 
Alzamzmi teaches the plurality of training samples including negative training samples and positive training samples (Alzamzmi: Column 11, lines 40-50, “First, the image samples were prepared and were used to train the model. The image samples were divided into positive and negative image samples. Positive image samples contained the desired object to be detected… Negative image samples were arbitrary images that did not contain the desired object… to be detected”),
One of ordinary skill in the art before the effective filing date would have found it obvious to include using labeled positive and negative samples as taught by Alzamzmi within the training of a machine learning model as taught by Divine and Chen with the motivation of “To improve the learning performance of the algorithm” (Alzamzmi: Column 11, lines 55-60).
Divine, Chen Alzamzmi may not explicitly teach (underlined below for clarity):
--a ratio of a count of the positive training samples to a count of negative training samples being close or equal to an actual occurrence rate of anomalies in a historical time period;	
Datta teaches a ratio of a count of the positive training samples to a count of negative training samples being close or equal to an actual occurrence rate of anomalies in a historical time period (Datta: Column 8, line 35-Column 9, line 60, “a set of training candidates is identified by the candidate generator. Each of the sets of training candidates including a positive candidate that matches the test object and a plurality of negative candidates that do not match the test object… The positive and negative cases are used in a feature pruning process… a feature pruner 130 configured to prune the set of candidate/object feature value pairs by decreasing the candidate/object feature value pairs included in the set… determine that a relative frequency of the first candidate attribute value in a determined set of positive and negative cases of the candidate/object feature value pairs satisfies a second threshold. The relative frequency is a ratio of a greater of the positive cases and the negative cases, and a lesser of the positive cases and the negative cases. Thus, the feature pruner 130 outputs a list of features that passes a minimum threshold on the feature count, and the relative frequency of that feature in the training set of positive and negative cases… the second threshold can be specified by a fraction”. The Examiner notes although not explicitly recited as occurrence rate being anomaly detected, Divine teaches this determination (see at least, paragraphs [0087]) and accessing past performance data (i.e., ground truth historical data), and would be obvious to use as the occurrence rate of Datta);
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Datta within teaching of Divine, Chen Alzamzmi since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the using a ratio of positive/negative samples based on actual occurrence rate as taught by Datta for the accessing and use of past performance data for anomaly detection in a medical procedure as taught by Divine, Chen Alzamzmi. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding (Original) claim 2, Divine, Chen, Alzamzmi and Datta teaches the limitations of claim 1, and further teaches wherein to provide feedback relating to the anomaly, the at least one processor is further configured to cause the system to perform additional operations including: generating a notification for notifying that the anomaly exists (Divine: Figure 7, paragraph [0116], “the notification component 702 can be configured to generate notifications in real-time regarding an aspect of a procedure being performed that deviates from the defined guidelines/protocols for the procedure”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 4, Divine, Chen, Alzamzmi and Datta teaches the limitations of claim 1, and further teaches wherein the detection result for the medical procedure includes location information of at least one of the one or more objects that belongs to the positive category (Divine: paragraph [0030], “using automated pattern recognition image analysis techniques, the computer system can identify if and when the healthcare professional is performing the respective steps of the IV cannulation procedure, timing of performance of the respective steps, order of performance of the respective steps, and various defined characteristics of the respective steps (e.g., location of the IV site, size of the tubing, size of the catheter, dosage of the fluid bag, location of the tourniquet, etc.)”, paragraph [0047]-[0048], “determine depth or distance information for features included in the captured image data… The spatial data can also be used to facilitate identifying objects appearing in the image data, spatial relationships of objects appearing in the image data, and tracking movement of objects appearing in sequence of images captured over time (i.e., video data)”. Also see, paragraph [0062], [0133]-[0134]).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 5, Divine, Chen, Alzamzmi and Datta teaches the limitations of claim 4, and further teaches wherein to determine, based on the image data, a detection result for the medical procedure using the trained machine learning model, the at least one processor is further configured to cause the system to perform additional operations including: in response to the detection result that at least one of the one or more objects belongs to the positive category, determining, based on the image data, the location information of at least one of the one or more objects that belongs to the positive category using the trained machine learning model (Divine: paragraph [0030], “using automated pattern recognition image analysis techniques, the computer system can identify if and when the healthcare professional is performing the respective steps of the IV cannulation procedure, timing of performance of the respective steps, order of performance of the respective steps, and various defined characteristics of the respective steps (e.g., location of the IV site, size of the tubing, size of the catheter, dosage of the fluid bag, location of the tourniquet, etc.)”, paragraph [0047]-[0048], “determine depth or distance information for features included in the captured image data… The spatial data can also be used to facilitate identifying objects appearing in the image data, spatial relationships of objects appearing in the image data, and tracking movement of objects appearing in sequence of images captured over time (i.e., video data)”, : paragraphs [0073]-[0075], “using one or more machine learning or deep learning techniques evaluating feedback data (e.g., visual data… of the same procedure over time, patterns in the feedback data can be identified which correlate to defined steps or actions of the procedure and characteristic of those steps and actions… For each procedure, reference pattern information can thus be developed that associates combinations and/or patterns in image descriptors, audio descriptors, motion descriptors, physiological descriptors, and the like, with defined procedural events or actions and characteristics of the actions or events for the procedure… guidelines and protocols can be optimized over time using various machine learning techniques and data monitored for repeated or similar procedures”. Also see, paragraph [0062], [0133]-[0134]. The Examiner notes the machine learning model is used to locate the objects in response to the determine anomaly). 
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 6, Divine teaches the limitations of claim 5, and further teaches wherein to determine location information of at least one of one or more objects that belongs to the positive category, the at least one processor is further configured to cause the system to perform additional operations including:
--extracting a plurality of regions represented in the image data (Divine: paragraph [0070], “the procedure characterization component 114 can generate information identifying objects, people, facial expressions, actions, behaviors, motions, etc., appearing in image data using a variety of models, including but not limited to: extracted features and boosted learning algorithms… and image segmentation”);
--determining a score of each of the plurality of regions, the score of each of the plurality of regions denoting a probability that the each of the plurality of regions includes the at least one of the one or more objects that belongs to the positive category (Chen: Figure 1, Paragraphs [0039], “instance segmentation system 100 is configured to process an image 102 to generate object detection data 106 and object segmentation data 116. The object detection data 106 defines: (i) regions in the image 102 that each depict a respective object instance”, paragraphs [0043]-[0045], “The object detection data 106 can define the object type of an object instance depicted in an image region by, for example, a vector of object type probabilities for the image region. The vector of object type probabilities can include a respective probability value for each of the predetermined number of possible object types. The system 100 may determine that the image region depicts an object instance of the object type which corresponds to the highest probability value in the vector of object type probabilities for the image region”. Also see, paragraph [0068]. The Examiner notes this is segmentation of the image into regions, and scoring of all the regions into the possible objects that can be detected, which is a probability of that object); and
--determining, based on the score of each of the plurality of regions, the location information of the at least one of the one or more objects that belongs to the positive category in the image data (Divine: paragraph [0070], “regarding video and/or still image data captured of a procedural environment and/or of healthcare professional performing a procedure, in one or more embodiments, the procedure characterization component 114 can use various image recognition algorithms to identify objects in the image data (including people/faces), and features of the objects (e.g., color, size, brand, relative location, orientation, etc.).”; Chen: Figure 1, paragraph [0043]-[0045], “The object detection data 106 can define regions in the image 102 that depict object instances by, for example, the coordinates of bounding boxes around the object instances depicted in the image 102… The system 100 may determine that the image region depicts an object instance of the object type which corresponds to the highest probability value in the vector of object type probabilities for the image region”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 7, Divine, Chen, Alzamzmi and Datta teaches the limitations of claim 3, and further teaches wherein to provide feedback relating to the anomaly, the at least one processor is further configured to cause the system to perform additional operations including: causing at least a portion of the image data to be presented as a presentation on a device (Divine: paragraph [0034], “provide a real or live image/video view of the healthcare professional's environment from the healthcare professional's perspective via a display of the AR device”. Also see, paragraph [0040]); and
--causing the at least one of the one or more objects to be highlighted in the presentation (Divine: paragraphs [0034]-[0035], “the system can generate auxiliary information regarding the error in the form of overlay data to be projected on the display of the AR device over the live view… the overlay data can include but is not limited to: text, a symbol, a marker, a tag, an image, a video, an animation, or a hyperlink”. The Examiner notes an overlay reads on highlighting of the objects under the broadest reasonable interpretation).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 8, Divine, Chen, Alzamzmi and Datta teaches the limitations of claim 7, and further teaches wherein the presentation is in a form of a video or a static image (Divine: paragraph [0034], “provide a real or live image/video view of the healthcare professional's environment from the healthcare professional's perspective via a display of the AR device”. Also see, paragraph [0040]).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 9, Divine teaches the limitations of claim 1, and further teaches wherein the trained machine learning model for anomaly detection is constructed based on a weekly supervised learning model (Divine: paragraph [0073]-[0075], “Machine learning algorithms are often categorized as being supervised or unsupervised”; Alzamzmi: Column 11, lines 55-60, “To improve the learning performance of the algorithm (which is sometimes called a weak learner), the AdaBoost algorithm can be used”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 10, Divine, Chen, Alzamzmi and Datta teaches the limitations of claim 1, and further teaches wherein updating parameters of the initial machine learning model based on one of the plurality of training samples includes: determining a plurality of regions in the one of the plurality of training samples, each of at least a portion of the plurality of regions including an object; extracting image features from each of the plurality of regions (Chen: paragraph [0008], “train the descriptor neural network to more accurately generate: (i) data identifying regions depicting objects, (ii) predicted types of objects depicted in the regions, and (iii) feature channels comprising semantic channels and direction channels”, paragraph [0051], “generate a segmentation descriptor 120 for a region by extracting (e.g., cropping) feature data corresponding to the region from one or more intermediate outputs”, paragraphs [0053]-[0054], “the system 100 processes the training images to generate object detection data 106, feature channels 108, and object segmentation data 116 for the training images. The system 100 determines gradients of a loss function (e.g., using backpropagation) which compares: (i) the object detection data 106, (ii) the feature channels 108, and (iii) the object segmentation data 116 generated by the system 100 by processing the training images to the corresponding target data included in the training examples”. Also see, paragraph [0062]);
--generating a predicted result by the initial machine learning model via processing the image features (Divine: paragraph [0006], “determine descriptive information regarding performance of a healthcare related procedure by a user based on input data generated in real-time during the performance of a healthcare procedure by the user, wherein the input data comprises video captured of the user during the performance of the healthcare related procedure”);
--comparing the predicted result and a desired result associated with the one-of the plurality of training samples; and updating the parameters of the initial machine learning model based on a comparison result when the termination condition is not satisfied (Chen: paragraph [0072]-[0079], “backpropagates gradients of a loss function to adjust the parameters of the descriptor neural network, the segmentation neural network, and optionally, the refining neural network, to cause the system to generate more accurate object detection data, feature channels, object segmentation data… compare the object detection data generated by the system by processing the training images to the target object detection data specified by the training examples… After computing the gradient of the loss function, the training system can adjust the current parameter values of the descriptor neural network, the segmentation neural network, and optionally, the refining neural network using any appropriate gradient descent optimization algorithm update rule… the system can determine if a training termination criterion is satisfied”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 13, Divine, Chen, Alzamzmi and Datta teaches the limitations of claim 1, and further teaches wherein the trained machine learning model is constructed based on a neural network model (Divine: paragraph [0113], “Various classification (explicitly and/or implicitly trained) schemes and/or systems (e.g., support vector machines, neural networks, expert systems, Bayesian belief networks, fuzzy logic, data fusion engines, etc.) can be employed in connection with performing automatic and/or inferred action”).
The motivation to combine is the same as in claim 1, incorporated herein.

REGARDING CLAIM(S) 14 AND 20
Claim(s) 14 and 20 is/are analogous to Claim(s) 1, thus Claim(s) 14 and 20 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1.

REGARDING CLAIM(S) 15
Claim(s) 15 is/are analogous to Claim(s) 7, thus Claim(s) 15 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 7.

REGARDING CLAIM(S) 16 
Claim(s) 16 is/are analogous to Claim(s) 9, thus Claim(s) 16 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 9.

Regarding (New) claim 21, Divine, Chen, Alzamzmi and Datta teaches the limitation of claim 1, and further teaches wherein the trained machine learning model is configured to mark the at least one of the one or more objects that causes the anomaly regarding the medical procedure in the inputted image data using a bounding box (Divine: paragraph [0034], “the system can generate auxiliary information regarding the error in the form of overlay data to be projected on the display of the AR device over the live view (e.g., either real or video/image data) of the environment. For example, the overlay data can include but is not limited to: text, a symbol, a marker, a tag, an image, a video, an animation, or a hyperlink. The AR device can farther render the overlay data via the display of the AR device over the live view (e.g., either real or video/image) of the environment also presented on or viewed through the display”, paragraph [0127], “the overlay data can be displayed as text and/or symbols included in semi-transparent pop-up display window or frame”. Also see, Alzamzmi: Column 12, lines 5-10. The Examiner notes a bounding box is a marker and is taught under the broadest reasonable interpretation, to one of ordinary skill in the art).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (New) claim 22, Divine, Chen, Alzamzmi and Datta teaches the limitation of claim 1, and further teaches wherein the trained machine learning model is configured to track one of the one or more objects based on a similarity degree of objects presented in two adjacent frames of the inputted image data (Alzamzmi: Column 9, lines 45-65, “Take a video sequence as input and locate sixty-six facial points in each frame. These points are used to align the face, crop it, and divide it into four regions… Generate an optical flow vector for each region of the face over all frames”, Column 11, lines 25-40, “Before analyzing facial expressions, the face is detected and tracked in video frames”. The Examiner notes tracking of a face between frames teaches what is required of the claim under the broadest reasonable interpretation, in view of Applicant’s specification paragraph [0083]).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (New) claim 23, Divine, Chen, Alzamzmi and Datta teaches the limitation of claim 1, and further teaches wherein each of the plurality of training samples includes a training label indicating whether each of the plurality of training samples is a positive sample or a negative sample, and 
--one or more objects represented in each of the plurality of plurality of training samples are without a training label (Divine: paragraph [0073]-[0074], “Unsupervised algorithms can draw inferences from datasets… using one or more machine learning or deep learning techniques evaluating feedback data (e.g., visual data, motion data, audible data, biometric data, medical device generated data, etc.) received for many performances (e.g., by the same user or different users) of the same procedure over time”. The Examiner notes unsupervised algorithms use data without a label, which teaches what is required of the claim under the broadest reasonable interpretation).	
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (New) claim 24, Divine, Chen, Alzamzmi and Datta teaches the limitation of claim 1, and further teaches wherein the actual occurrence rate of anomalies in the historical time period is equal to a ratio of a count of historical medical procedures including anomalies and a count of historical medical procedures having no anomaly in the historical time period (Datta: Column 8, line 35-Column 9, line 60, “determine that a relative frequency of the first candidate attribute value in a determined set of positive and negative cases of the candidate/object feature value pairs satisfies a second threshold. The relative frequency is a ratio of a greater of the positive cases and the negative cases, and a lesser of the positive cases and the negative cases… ”. The Examiner notes although not explicitly recited as occurrence rate being anomaly detected, Divine teaches this determination (see at least, paragraphs [0087]) and accessing past performance data (i.e., ground truth historical data), and would be obvious to use as the occurrence rate of Datta);
The motivation to combine is the same as in claim 1, incorporated herein.

Response to Arguments
Applicant's arguments filed on 24 March 2022 have been fully considered but they are not persuasive. Applicant's arguments will be addressed below in the order in which they appear in the response filed on 24 March 2022.

Rejection under 35 U.S.C. § 101
Regarding the rejection of claims 1-2 and 4-20, the Examiner has considered the Applicant's arguments but does not find them persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons:

Applicant argues:
Applicant has amended independent claim 1 according to the Examiner's suggestion… Specifically, Applicant respectfully seeks to have rejections under 35 U.S.C § 101 reversed in view McRO… Applicant submits that the claims clearly define a particular solution to achieve the desired outcome of providing a medical service, and the Examiner's failure to consider these additional aspects is an improper overgeneralization, and as such the rejection should be reversed… is not within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people as referred to in the explanation of the methods of organizing human activity in the 2019 PEG Update… amended claim 1, as a whole, is not directed to certain methods of organizing human activities.

The Examiner respectfully disagrees.
	It is respectfully submitted, the claims under the broadest reasonable interpretation are directed toward collection of image data during a medical procedure to provide a clinician feedback, by analysis of objects in the images, which in view of Applicant’s specification paragraph [0002] and [0105]-[0107] as activity performed by a human. The claims are directed toward user interaction with a computer in providing feedback to a user which the Examiner notes as stated in the "October 2019 Update: Subject Matter Eligibility" guidance at page 5, "certain activity between a person and a computer. .. may fall within the "certain methods of organizing human activity" grouping", therefore as the claim is organizing the medical provider’s actions in performance of the medical procedure via the generic hardware components, the claim is directed toward the certain methods of organizing human activity grouping of abstract ideas.

Applicant further argues:	
Applicant contends that the claim limitations do improve the functioning of a computer or computer related technology by detecting anomaly in a medical procedure using a trained machine learning model…. that a high detection rate and a low false-positive rate for anomaly detection in medical procedures may be achieved, wherein the high detection rate and the low false-positive rate for anomaly detection in medical procedures were previously unable to be achieved or balance using a trained machine learning model… the claims amount to far more than merely the anomaly detection which the Examiner has focused. The claims perform anomaly detection in a medical procedure by using a trained machine learning model that is trained based on a plurality of training samples… so that a high detection rate and a low false-positive rate in anomalies detection in medical procedures may be achieved… the instant claims provide a solution to the larger computer-related or Internet-centric problem of anomaly detection in medical procedures… the instant claims do implement functions that are not merely generic, and do improve the functioning of computer-related technology to achieve previously unobtainable benefits the instant claims do implement functions that are not merely generic, and do improve the functioning of computer-related technology to achieve previously unobtainable benefits… As explained previously in section 1.1 (directed to McRO) and section 1.2 (directed to Step 2B of the Mayo/Alice framework), the instant claims do operate in an unconventional manner and do achieve an improvement in computer functionality, and as such recite patent- eligible subject matter

The Examiner respectfully disagrees.
	It is respectfully submitted, the claims do not recite improvements to the functionality of the computer, in particular the claims do not improve the speed or processing power of the generic hardware component, instead Applicant argues improved detection of anomalies. However, detection of anomalies during a medical procedure is not a technical problem, at best this is a surgery or medical provider problem. Therefore, the claims do not improve the performance of the computer nor do they recite a technical solution to a technical problem recited in the specification. Further, there is no evidence in Applicant’s as-filed disclosure that Applicant’s claimed invention is performing functions that previously only humans could perform as in McRo. The Examiner notes that in McRo the as-filed disclosure explicitly described that computers could not previously be programmed to perform the particular type of animation described and that only human animators were previously capable of such animation. Because the claimed invention solved this particular problem, the court found that the claimed invention was an improvement to computer technology. There is no such problem described in Applicant’s disclosure.

Applicant further argues:
Applicant respectively submits that in the Office Action, the Examiner remains wrongly focusing upon the belief that the instant claims were not defined by reference to physical components…. Applicant contends that the instant claims define a fact pattern highly analogous to that set forth in Enfish, in that the instant claims are not claims in which general-purpose computer components are added after the fact. Instead, the instant claims set forth a specific implementation of a solution to a problem in the software arts, and on this basis are patent eligible… the instant claims solve the problem of anomaly detection…. such, Appellant respectfully submits that the rejection of claims is improper in light of Enfish for at least the reasons set forth above, and the Examiner should be reversed.

The Examiner respectfully disagrees.
	It is respectfully submitted, the claims do not improve the functionality of a computer, the argued improvement to detection of an anomaly, is performance of the abstract idea by the generic hardware components and is not an improvement to the functionality of a computer, the claims may improve upon the abstract idea, however an improved abstract idea is still an abstract idea. 
	The Examiner suggests incorporating the limitations of claim 10 into the independent claim, in particular the steps related to updating of the parameters but removing the conditional update (i.e., only updating when a condition not met) to require that the update to the parameters occur and always result in an improved model, similar to example 39.

Rejection under 35 U.S.C. § 102/103
Regarding the rejection of claims 1-2 and 4-20, it is respectfully submitted the Examiner has considered the applicant's arguments; however the arguments are not persuasive in view of the new grounds of rejection as necessitated by amendment. Any arguments inadvertently not addressed are unpersuasive for at least the following reasons.

Applicant argues:
Applicant respectfully submits that Divine does not disclose the features set forth above in amended claim 1… Applicant respectfully submits that Divine does not disclose the features set forth above in amended claim 1

The Examiner respectfully disagrees.
	It is respectfully submitted, the argued limitations are taught by the combination of Divine, Chen and Alzamzmi in view of newly applied Datta. Therefore, Applicant’s argument is unpersuasive in view of the new grounds of rejection, and would be obvious to one of ordinary skill in the art since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew E Lee whose telephone number is (571)272-8323.  The examiner can normally be reached on M-Th 9-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.E.L./Examiner, Art Unit 3626

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626